Citation Nr: 0310878	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-09 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein claims of service connection 
for hearing loss and tinnitus were denied.

A personal hearing was conducted with the undersigned Judge 
at the RO in May 2002.   The issue of entitlement to service 
connection for the non-sensorineural component of the 
veteran's hearing loss is discussed in the REMAND section of 
this decision.     


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2. The veteran has current sensorineural hearing loss 
sustained due to noise exposure during his military service.

3. The veteran has current residuals of tinnitus sustained 
due to noise exposure during his military service. 


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2002).

2. Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Hearing Loss and 
Tinnitus

The veteran contends that he currently suffers from hearing 
loss and tinnitus as a result of noise exposure during active 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that the record supports his contentions, and that his claim 
for service connection for tinnitus and for sensorineural 
hearing loss is warranted.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2002).

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for hearing loss.  VA 
treatment records dated from May 1998 and January 2000 show a 
diagnosis of severe to profound mixed hearing loss with fair 
word recognition and note that the veteran complained of 
noise exposure in service.  The May 1998 treatment record 
also states that the veteran's auditory impairment was 
gradual and progressive with a sudden and large change 
recently.  The January 2001 treatment record noted that the 
veteran's hearing loss had a history of three to five years.  
The VA treatment records do not provide an opinion as to 
whether the veteran's disability is due to service.  

In a February 2003 VA examination report the veteran 
complained of hearing loss, which had increased in severity 
over the years.  The veteran detailed the nature of his noise 
exposure in service in the examination report, stating that 
he was a munitions specialist who helped to detonate old 
munitions on a routine basis during his tour of duty.  The 
veteran noted that after the detonations he would experience 
difficulties with hearing and ringing in his ears.  

The February 2003 VA audiological examination report shows 
that the veteran has a hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  Between the frequencies of 
500 to 4000 Hertz, the pure tone thresholds for the veteran's 
right ear were 75 decibels at 500 hertz; 90 decibels at 1,000 
hertz; 80 decibels at 2,000 hertz; 75 decibels at 3,000 
hertz; and 80 decibels at 4,000 hertz.  Audiometric testing 
disclosed that pure tone thresholds for the veteran's left 
ear were 70 decibels at 500 hertz; 80 decibels at 1,000 
hertz; 80 decibels at 2,000 hertz; 80 decibels at 3,000 
hertz; and 85 decibels at 4,000 hertz.  The veteran had an 80 
percent speech recognition score in his right ear and a 76 
percent speech recognition score in his left ear.  See 
38 C.F.R. § 3.385 (2002).  The examiner diagnosed the veteran 
with bilateral severe mixed hearing loss.  In addition, the 
examiner opined, "It is as likely as not that the 
sensorineural component of the hearing loss is due to the 
noise exposure the veteran experienced in the service".  The 
examiner further stated that it was unlikely that the 
conductive component of the veteran's hearing loss was due to 
the veteran's military service.  It was also noted in the 
report that the veteran's audiology test results suggested a 
possible ossicular chain fixation, which the examiner also 
stated was most likely unrelated to service.  
 
The Board acknowledges that the veteran's service medical 
records do not show a diagnosis of hearing loss.  
Nonetheless, he does have a history of noise exposure during 
his active military service.  Moreover, in the February 2003 
VA examination report, the examiner explicitly states, "it 
is as likely as not that the sensorineural component of the 
hearing loss is due to the noise exposure the veteran 
experienced in the service".  The Board should resolve every 
reasonable doubt in the veteran's favor.  See 38 C.F.R. 
§ 3.102 (2002).  Resolving the benefit of the doubt in favor 
of the veteran, the evidence is at least in equipoise and 
warrants a finding that his claim for service connection 
should be granted.  Based on the history of noise exposure 
the veteran sustained in service, his current diagnosis of 
hearing loss, and the medical opinion that tends to show that 
the veteran's sensorineural hearing loss was as likely as not 
due to military service, the Board concludes that the medical 
evidence of record supports the grant of service connection 
for sensorineural hearing loss.  

As for the claim for tinnitus, the Board notes that the 
veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for tinnitus.  VA 
treatment records dated from May 1998 and January 2000 show a 
diagnosis of tinnitus.  The January 2000 treatment record 
also states that the veteran's tinnitus had a history of two 
years.  The VA treatment records do not provide an opinion as 
to whether the veteran's tinnitus disability is due to 
service.

In a February 2003 VA examination report, the veteran 
complained of intermittent tinnitus, which typically occurs 
at night and sometimes awakens him from sleep.  The examiner 
stated that the veteran's tinnitus was "as likely as not to 
be due to noise exposure report by the veteran in the 
service". 

In brief, the record does show that the veteran suffers from 
tinnitus.  Based on the current diagnosis of tinnitus, the 
veteran's history of noise exposure in service, and the 
opinion of the examiner in the February 2003 VA examination 
report that the veteran's tinnitus was as likely as not due 
to in-service noise exposure, the Board concludes that the 
record also supports the grant of service connection for 
tinnitus. 

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for sensorineural 
hearing loss and tinnitus.  The appellant has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In November 2002, the 
Board further developed the veteran's claim and obtained an 
additional VA examination that was conducted in February 
2003.  All evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
January 2001, which notified the veteran of the type of 
evidence necessary to substantiate his claims.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

With regard to the veteran's claims for service connection of 
sensorineural hearing loss and tinnitus, the Board obtained 
additional development in November 2002, including a VA 
examination, pursuant to authority granted under 38 C.F.R. 
§ 19.9(a)(2) (2002).  The additional VA examination report 
dated in February 2003 has been added to the claims file and 
the Board has used it to grant service connection for 
tinnitus and for sensorineural hearing loss.  The Board notes 
that Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003), recently held that 

38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended 
regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to 
consider additional evidence without 
having to remand the case to the AOJ for 
initial consideration and without having 
to obtain the appellant's waiver.  That 
is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which . . . is 
subject to decision by the Secretary 
shall be subject to one review on appeal 
to the Secretary."  Moreover, we hold 
that 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the 
notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days 
to respond to the notice," is invalid 
because it is contrary to 
38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

As the portion of the Board's decision granting service 
connection for tinnitus and for the sensorineural component 
of the veteran's hearing loss is a complete grant of some of 
the benefits sought on appeal - i.e., service connection for 
sensorineural hearing loss and tinnitus - the Board concludes 
that its decision to award service connection for 
sensorineural hearing loss and tinnitus based on evidence 
developed without a waiver of AOJ consideration would not be 
prejudicial to the veteran in this instance.  Similarly, to 
the extent that any notice or duty to assist requirement of 
the VCAA may not have been met in relation to this portion of 
the claims, such defect would not be prejudicial to the 
veteran in this instance.


ORDER

Service connection for sensorineural hearing loss is granted.  

Service connection for tinnitus is granted.


REMAND

As noted above, the Board obtained additional development in 
November 2002, including a VA examination, pursuant to 
authority granted under 38 C.F.R. § 19.9(a)(2) (2002).  The 
additional VA examination report dated in February 2003 has 
been added to the claims file.  However, under Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003), the Board 
must now remand the veteran's claim to the RO for review as 
well as readjucation when new evidence is developed and 
obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)).

2.  The RO should review additional 
development undertaken by the Board.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for the non-sensorineural 
component of the veteran's hearing loss.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                           
________________________________________	
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

